 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDPile` Drivers UnionLocal 2375,United Brotherhood ofCarpenters &Joiners of America,AFL-CIOand"Frank Thomas Dennison, Jr. Case 21-CB-3730July 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn April, 23, 1971, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief insupport thereof, and the entire record in the case, andhereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,PileDriversUnion Local 2375,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO,its officers,agents,and repre-sentatives,shall take the action set forth in the TrialExaminer's recommended Order.Y In the absence of any newly discovered evidence,the Respondent'srequest that the case be remanded to the Trial Examiner for furthertestimony concerning the signatures on the out-of work list is herebydenied.2We do not adopt the Trial Examiner's comments appearing in hisDecision with respect to the imposition of hiring hall fees on applicants forreferral.It is well established that a reasonable hiring hail fee may beimposed upon applicants for referral as long as such fees are imposed in anondiscriminatory manner.In the instant case,however, it is clear thatDennison was denied referral solely because of his failure to pay the unioninitiation fee.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was.heard in Los Angeles, California,on January 5 and 6, 1,971, on complaint of the= GeneralCounsel and answer of, Pile Drivers, Union Local 2375,United Brotherhood of Carpenters & Joiners of America,AFL-CIO, herein called Respondent or Union. Thecomplaint was issued on September 10, 1970, on chargesfiled August 12, 1970. The complaint, alleges that Respon-dent refused to refer Frank Thomas Dennison, Jr., theCharging Party, to available employment because of hislack of membership and good standing in Respondent, andthatRespondent has thereby engaged in a violation ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, herein called the Act.The General Counsel and the Respondent have filedbriefs herein and these have been carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERSINVOLVEDAssociatedGeneralContractors of California, Inc.,herein called AGC; Engineering and Grading ContractorsAssociation, Inc., herein called EGCA; and BuildingIndustry Association of California, Inc., herein called BIA,are, and at all times material herein have been, associationscomprised of various employers and exist for and doengage in collective bargaining on behalf of themselves andtheir respective employer-members with various labororganizations, including Respondent.The employer-membersof AGC, EGCA, and BIA whichparticipate in multiassociation bargaining are engaged inbusinessin Southern California as contractors in thebuilding and construction industry, have their principaloffices and places of business in the State of California,and, in the aggregate, annually purchase and receivesupplies valuedin excessof $50,000 which come to themdirectly from points outside the State of California andfurnish services valued in excess of $50,000 to customers inthe State of California, each of which, in turn, purchasesand receives goods valuedin excessof $50,000 directly frompoints located outside the State of California.AGC, EGCA, and BIA and their employer-members areand each of them is an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.IL THE LABORORGANIZATION INVOLVEDPileDrivers Union Local 2375, United Brotherhood ofCarpenters &Joinersof America, AFL-CIO,is a labororganizationwithin themeaning of Section2(5) of the Act.192 NLRB No. 44 PILE DRIVERSUNION LOCAL2375315III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues1.Whether Respondent refused to refer Dennison toemployment through its hiring hall unless he paid $75 onhis initiation fee.2.'Whether Respondent could require a $75 fee as aprerequisite to use of its hiring hall services.B.Statementof FactsSince on or about May 1, 1965, the United Brotherhoodof Carpenters,on behalf of its affiliated district councilsand local unions in Southern California,includingRespondent,and AGC, EGCA,and BIA,on behalf of theiremployer-members, and other employers of employeesdoing work within the jurisdiction of the United Brother-hood of Carpenters,within the counties of Los Angeles,Inyo, Mono, Orange,Riverside,San Bernardino,Imperial,Ventura, Santa Barbara, San Luis Obispo,and Kern,California,have maintained in effect and have enforced acollective-bargaining agreement,designated Master LaborAgreement,relating to hire,tenure,and terms andconditions of employment of employees employed in saidCounties by the employer parties thereto.This agreementcontains,interalia,a clause which provides that anemployer seeking to hire employees covered by theagreement,with limited exceptions,must hire themexclusively through the hiring hall of the local union havinggeographical jurisdiction.The 'Charging`Party,Frank Thomas Dennison,Jr., firstbecame'a member of Respondent in January 1966 and wasregularly dispatched through the Union's hiring hall to'obsas a journeyman piledriver,until the spring of 1967 when hewithdrew his union book'and left the State of ,California.He worked out of unions'inMissouri,Kansas, and Texasand in the fall of 1967 returned to San Francisco,California,transferring his union book to Local 34 of thePileDriversUnion in that city.Being unable to findemployment in San Francisco, he returned to the LosAngeles area,leaving his union book with Local 34 in SanFrancisco.He registered on the out-of-work list atRespondent's hiring hall and was dispatched by Respon-dent to several jobs until January 1968.In February 1968,Dennison entered college as a full-timestudent and discontinued paying union dues. He attendedschool for 2 years until February 1970.On May 26, 1970,Dennison visited Respondent's officefor the purpose of reestablishing his membership with thatUnion.He talked with Business Representative WinstonGlidden and filled out an application for membership.Glidden told him that there was plenty of work in the areaand that there should,be no difficulty in obtaining a job. Hetold Dennison that he had 8 working days to pay$75 as theinitial payment on his initiation fee, and an additional 30days in which to pay the balance of the initiation fee.Dennison signed the out-of-work list and did' so eachweek thereafter,except for possibly 1 week,until the weekof August 14-21,when hereceived a referral to a job.Respondent's hiring hall'procedure is as follows:Between7:30 and 9 each morning and from 3:30 to 5 each afternoonmen on the out-of-work list are called regarding availablepositions.They are called in rotation in accordance withtheir position on the list.If a man is not in the hall,'then heis called on the telephone.If he is not reached personally,an "N.A.," standing `for not available or no answer, isplaced after his name.If he is offered employment andturns it down,then a "T.D.," meaning turned down, isplaced after his name.Respondent'sweekly out-of-work lists for the period ofMay 22 to August 21 show the following positions andnotations as to Dennison:,IWeekPositionsMay 22-29 L/#114May 29-June 5#71June 5-12#46June 12-19#37June 19-26#29June 26-July 3#22July 3-10'#18July 10-17#12July 17-24#87July 24-31#58July 31 to[No out-of-Aug. 7work listsubmittedfor this week]Aug. 7-14#22Aug. 14-21#19NotationsNoneNoneN.A. 6-7N.A. 6-12-70No tools [a notation of N.A. hasbeen rubbed through]N.A. [a date has been scratchedthrough]N.A. 7-9N.A. 7-14; N.A. 7-14NoneN.A. 7-28N.A. 8-13-70N.A. 8-14-70; N.A. 8-17-70, 3:45p.m.; disp.1Registration on the out-of-work list begins on Friday of each week. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDThe records of Respondent as quoted above shownumerous efforts to contactDennison. On three occasionsprior to -his, being -dispatched:' to a job on August 18,Dennison was reached by telephone. The first was during'the"week beginning Friday; June 19, when "UnionRepresentative- Robert Schaeffer, called Dennison about ajob., He told, Dennison that he could' not be dispatchedunless he wasable to come up with $75, toward his initiationfee or_reinstatement"fee.Dennison told Schaeffer he did nothave it, and then -Schaeffer told him he could not bedispatched .2During the month of July, 1970, Union RepresentativeDavis ,handled the calls to, employees regarding referrals.,Dennisontestified that in , the early party of July (or ^ thelatter part ,of June) he received a call from Davis notifyinghim ofa johand inquiring if he wanted it. Dennison, repliedthat he ,did.r.Davis told him that Dennison would have;topay- $75 toward the reinstatement fee.;"Dennisonxrepliedthat he did not have it and inquired if he could talk to Davisabout it. a Davis stated that he, had a directive from the,District Council saying that-,,it would be necessary=to have$75' towards membership, and that Denison -could comeover to the office and read the notice if he wanted to,do so.3_On the next , day, Dennison went to the union hall .,andobserved a letter posted on the',bulletin; board dated JuneIT i.970, from the secretary-treasurer of the Los AngelesCounty District Council of Carpenters and addressed,to allconstruction local unions<affiliated" with it. The letter isquoted as follows:-It has been called to my attention that applications" arebeing`taken for much less than the $75.00 down. It hasbeen further culled 'to my attention that in someinstances temporary working cards are being issued toapplicants without payment of any monies and furtherin many'instances applications' are, allowed to remain on"file for indefinite periods.Apparently other bulletins of a similar nature"have beenignored, however, in the event the above practice doesnot cease,Iwill be forced to take action'against-anySecretary who sees fit to ignore this directive.Dennison was next contactedin the early part of Augustby UnionRepresentativeGlidden who told him of a job at2Dennison testified that his first call fromthe Union was 'in June andthat it was from Union Representative Davis,or Glidden. He did-not knowSchaeffer;but Schaeffertestified that he,calledDennisonin Junesdurmgtheweek of June 19-26. I do not credit Schaeffer'sversion ` of theconversation.He testifiedthatDennisontold ' hiin hehad no, tools.Dennison testified thatwhenhe returnedto Californiain the fall of 1968he brought a full setof tools, whichhe had in his possession in the springand summerof 1970.The principal reason I do not credit Schaeffer'stestimony and particularly his denial about demanding$75 payment priorto dispatch is the fact that Respondent had under dateof June 17, 7970,received a letter from the Los AngelesCountyDistrictCouncil ofCarpentersexplicitlystating that Respondent was not to issue temporaryworking cards without paymentof any moneyand that itshould not beless than $75.The letterfrom the DistrictCouncilis setforthhereinafter inthis decision.3Davis testified that he called Dennisonin July,not abouta job butabout his initiation fee, and told him that he must get some money downPortHueneme, California,-. and inquired if Dennisonwanted the job. Dennison replied that he did. Glidden thenstated that he had been instructed by Financial SecretaryDavis that he could not dispatch Dennison unless he cameup with $75. Dennison replied that he did not have it andhad been trying to contact the Union about it. He'inquiredifsomething could not be worked out. Glidden' told"Dennison to come' into the office the next day and talk toDavis.4The next day, Dennison went to the union hall but nounion representative `was there. He went back again thatweek and again no one was there. On August 10, he went bythe union hall to sign the out-of-work" list and met Davis. Inthe presence of two other union members, Mo uris' He'nagerand,Kon'Kinkade, Davis " told Dennison that , he would ell-unable to `dispatch" Dennison unless he paid $75. He told"Dennison that it was not up to him but that it was upto theDistrict Council; that he did not make the rules but just hadto godly them and there was nothing he could do about thematter.5On 'Wednesday, August 12, 1970, Dennison filed thecharge herein. A copy was received by_ Respondent onAugust13.On Monday, August 17, 1970, , at 3; ,,5_ p.m. Dennisonreceived I a call from, Union Representative - Gliddenregarding employment with the Connolly-Pacific Compa-ny. Dennison stated that he would takethe job. He also toldGlidden that he did not have any money toward ,thereinstatement cost.Glidden] said that he would taketheresponsibility for it and would dispatch Dennison anyway.Dennison picked up his work order and reported to the jobon' the next,. morning, Tuesday, August 18. He. worked,throughout that week but became ill "over the weekend. Hereportedhis-illness, to the Company, on Mondayand againon Wednesday, August 26, On they latter date he was told"that the Company hadsome,men , comingdown from,Ventura; California, and that he would no longer be neededand could pick up his check the next day.,Dennison madeno further effort to seek employment through the unionhiring hall. On September 14, 1970, he.started to school.Shortlyafter -Dennison -had , been away from hisemploymentwith the Connolly-Pacific' Company, heon his application and- Dennison replied that he didCot haveit. I discreditDavis' denial thatanythingwas said about not dispatching Dennison untilhe paid $75on his initiation fee. The letter from the District Council towhich Dennison was referredexplicitlyrequireda $75 payment prior todispatch.4Gliddentestifiedthathe toldDennison he could be dispatchedwithout paying $75 on hisinitiation fee, but be also testified that thisconversationcould have occurredwhen he called-Dennison on August 17.I find that these remarks were made to Dennison on August17 and that intheir conversation regarding the Port Huenemejob; Gliddenpassed on toDennison the instructions from Davis as set forth"above.51do not credit Davis' denial as to crucial aspects of this conversation.He testified,,"It's aboutas he [Dennison] said, except that I am trying toindicateto him thathe has a responsibility and I have a responsibility also,and certainly he can be'dispatched;but I don'tbelieve at any time did Isay that hecould not be dispatched." PILE DRIVERSUNION LOCAL 2375317received a call from Davis, advising him that his job wasavailable if he wanted to go back to-it: Dennison told Davisthat he`did not care-to return to the job.In a letter from-,the Connolly-Pacific Company, datedSeptember 28,'1970, Dennison was advised as follows:This company has previously advised you that we arewilling to put you back to work. However, you advisedus that since your illness that you did not want to comeback to work for this company.We are again advising you, that if you wish, theCompany is willing to rehire you immediately uponyour requesting and reporting to work.C.ConclusionsRespondent urges that-by the application form signed byDennison;he was required to pay the total initiation feewithin 30 days from the date of the application irrespectiveof whether or not he was 'referred to employment; andfurther that since this 30-day period lapsed prior to referral,Dennisonwas not entitled to the usual 8 days followingemployment within which to Join and pay his fee asspecified in'Section8(f) of the Act.I conclude to the contrary—however, Section 8(a)(3) of theAct authorizingagreementsrequiringmembership on orafter the thirtieth day, of employment and Section 8(f)authorizing in the building and construction industry anagreementrequiringmembership after the seventh dayfollowing. the beginning of employment (on effective dateof the agreement if such date is later) both contemplategrace periods of 30 and 8 days for payment of fees for useof exclusive hiring hallservices.By Dennison's failure topay his initiation fee within 30 days of his application, theUnion could consider him a delinquent member, but inoperating a nondiscriminatory hiring hall it could notrefuse him the use of its hiring hall services based on thisconsideration. A fee representing the cost of operating thehiring hall can be charged to nonmembers or to delinquentmembers asan alternative to returning to good standing;but such fee is not collectible until the;eighth day, followingemployment s. By- the letter, from the District Council dated June 17,1970, Respondent was. instructed (1) that it was not to takelessthan $75 down on initiation fees; (2) that it was not -toissue any temporary working cards without payment of anymonies;and (3) that it was not to allow applications toremain onfile for indefinite periods. Schaeffer's call toDennison in the latter part of June, Davis' telephoneconversationwithDennison in July, his face-to-faceconversation with him on August 10, and Glidden's firsttelephone conversation withDennisonin August show thatRespondentwas endeavoring to follow the DistrictCouncil's directive. In so doing, as to item (2) above, I findthatRespondent did attemptto causeand did causeemployers to discriminate against Dennison in violation ofSection 8(a)(3) of the Act, and thereby did engage in anunfair labor practice within themeaning ofSection 8(b)(2)6 Local Union # 1842, IBEW,124 NLRB794; Boilermakers, Local 338,166 NLRB 874. Also seeJ J Hagerty, Inc,153NLRB 1375. Boarddecision in theIBEWcase was enforced by 283 F.2d 112 (C.A. 6); and theBoilermakerscaseby 409 F.2d 922 (CA. 10).7 In the event no exceptions are filed as provided by Section 102.46 ofof the Act. By this conduct I find that Respondent also didrestrain and coerce employeesin the exerciseof rightsguaranteed in Section 7of the Act and has thereby, engagedin an unfair labor practice within,the meaningof Section8(b)(1) of the Act.IV. THE EFFECT OF THE. UNFAIR LABOR PRACTICEUPON, COMMERCEThose 'activities of Respondent, set forth in section III,found to constitute unfair labor practices, occurring inconnection with the businesses of the, Employers, as setforth in section I, have a close,-intimate, and substantialrelation to trade,,, traffic, and commerce,, among the severalStates and tend to lead,to labor disputes,burdening andobstructing commerce and the free:flow of, commerce.Upon the basis of the foregoing findings of fact anduponthe entire record in this case, I make-the following: ,CONCLUSIONS OF LAW1.The employers, involved herein are employersengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6)-and-(7) of the Act.2.Respondent, is a labor organization within themeaning of Section 2(5) of the Act.3. ,By Respondent's refusal to refer Dennison when hewas reached by telephone during the week of, June 19-26,1970, and thereafter until August 17, 1970, because he wasnot a member of Respondent in good standing, Respondenthas thereby engaged, in an unfair labor practice , in_violationof Section,8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair,labor practice is an unfair laborpractice affecting commerce within the meaning of .Section2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom' the unfair labor practice found 'to have beencommitted and that it make its exclusive hiring hallavailable to Frank Thomas, Dennison, Jr., and otherqualifiedpersons, irrespective -of, his or their lack ofmembership or good standing in Respondent. I ,shall alsorecommend that Respondent make Dennison whole forloss of wages suffered by him because of its unfair laborpractice by paying him a sum of money equal to that whichhe normally would have earned as wages from the week ofJune 19-26, 1970, until his referral on August 17, 1970, lessnet earnings during such period in accordance with theBoard's formula set forth in F.W. Woolworth Company,90NLRB 289, together with interest thereon at the rate of 6percent per annum as prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 7theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommendedOrderherein shall, as provided inSection102.48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections theretoshall be deemed waivedfor all purposes. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER-^Respondent, Pile Drivers Union Local 2375, UnitedBrotherhood of 'Carpenters& Joiners of America,AFL-CIO,its officers,agents, and representatives shall'1.Cease and desist from refusing to refer FrankThomas Dennison, Jr., or any other qualified person, toemployment through its exclusive hiring hall procedurebecause of lack of membership or good standing in saidUnion. -'2. -'Take the following affirmative action designed toeffectuate the policies of 'the Act`- (a) 'Upon request, ° make Respondent's hiring hallprocedures available to Frank Thomas Dennison, Jr., andin accordance therewith refer him to available employment.(b)Make Dennison whole for any loss of wages sufferedby him-by reason of Respondent's refusal to refer in themanner set forth in the section'of this decision entitled"The Remedy."(c) Post in conspicuous places at its business office andmeeting hall, including all places where notices to itsmembers are customarily posted, copies of the attachednotice marked "Appendix." S Copies of- said notice, to befurnished by the 'Regional Director for Region 21, shall,after being duly signed by an authorized representative ofRespondent, be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive days.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered byany other material.(d) Deliver or-mail signed copies of said notice to theRegional Director for-Region 21 for the information of andposting by, if willing; the Associated General Contractorsof California, Inc.,Engineeringand Grading ContractorsAssociation, Inc., and the Building Industry Association ofCalifornia, Inc.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt by Respondent of acopy' of this Decision, what steps it has taken to complyherewith.9'9 In the event that theBoards Orderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDER OF, THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD." ,9 In the event that this recommended'Order is adopted by.the .Boardafter exceptions have been filed, this provision,shallbbe modifiedto read:"Notify theRegional Director for- Region-21, in writing,-within`20 daysfrom the date of thisOrder,what steps the Respondent has' taken-tocomply herewith.",APPENDIXNOTICE TOMEMBERSPOSTED BY -ORDER OF THENATIONAL, LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to refer to employment FrankThomas Dennison,Jr.,or any, other qualified person,because of . his or their lack of membership or. goodstanding in this Union..WE WILL, upon-request,, place Dennison"s name onour out-of-work list and. in, accordance with our hiringhall procedure refer him to available employment, andwe will make him wholefor any:loss of wages sufferedby him by reason of our,refusal- to refer him toemployment in June to August 1970.PILE DRivERs UNIONLocAL 2375, UNITEDBROTHERHOOD OFCARPENTERS&JOINERS OFAMERICA,AFL=CIO-(Labor-Organization)DatedBy-(Representative)-(Title)This is an official- notice and must not be defaced byanyone.- --This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this Notice or compliance withitsprovisions,may be directed 'to the B'oard's Office,Eastern Columbia Building, ,849 South Broadway, LosAngeles, California 90014, Telephone 688-5229.